



Exhibit 10.41
FIRST AMENDMENT TO LEASE
THIS FIRST AMENDMENT TO LEASE ("First Amendment") is made and entered into as of
this 10th day of September 2002, by and between DENVER-STELLAR ASSOCIATES
LIMITED PARTNERSHIP, a Delaware limited partnership ("Landlord") and WESTERN GAS
RESOURCES, INC., a Delaware corporation ("Tenant").
RECITALS
A.Landlord and Tenant entered into that certain Denver Place Plaza Tower Office
Lease dated as of July 31, 2002 (the "Lease"), pursuant to which Tenant leased
the premises (the "Premises'') deemed to consist of 81,189 square feet of
rentable area located on the ninth (9th) through the twelfth (12th) floors of
that building known as Denver Place Plaza Tower, located at 1099 - 18th Street,
Denver, Colorado (the "Building").
B.Landlord has not delivered the Premises to Tenant by the Scheduled
Commencement Date as contemplated by the Lease and Landlord acknowledges that if
Tenant is unable to move into the Premises by on or about December 16, 2002, it
will be unable to do so until on or about March 1, 2003.
C.Landlord and Tenant now desire to modify the provisions of the Lease
pertaining to occupancy of the Premises, the determination of the Extended Rent
Commencement Date, Landlord's payment of the Construction Allowance and other
modifications of the Lease in the manner and form set forth herein.
AGREEMENT
NOW, THEREFORE, in consideration of the mutual promises and conditions herein,
Landlord and Tenant agree as follows:
Rent. Paragraph 2 of the Lease is hereby deleted in its entirety and replaced
with the
following:
2.    Base Rent. Except as modified by the Lease Term Agreement, the "Base Rent"
to be paid hereunder shall be as follows:
(a)The period until the Extended Rent Commencement Date defined in subparagraph
3(g):
Zero dollars ($0.00)
(b)Balance of Term (from and after the Extended Rent Commencement Date through
the last day of the 87th complete calendar month to occur after the Extended
Rent Commencement Date):
$1,653,819.96 per annum payable in monthly installments of $137,818.33
All payments of Base Rent shall be paid in advance on or before the first day of
each calendar month during the Term, in the monthly installments provided above.
If the Extended Rent Commencement Date occurs on a date other than on the first
day of a month, the Base Rent for the first month of the Term occurring after
the Extended Rent Commencement Date shall be prorated, and the Base Rent for the
portion of the month in which the obligation to pay Base Rent commences shall be
paid on the first day of the calendar month following the month in which the
Extended Rent Commencement Date occurs.


1

--------------------------------------------------------------------------------





2.Completion of Premises.
(a)Subparagraph 3(f) of the Lease is hereby deleted in its entirety and replaced
with the following:
(f)    Payment for Tenant Work. Tenant shall pay for all Tenant Work on or
before the dates payments are due under the Construction Contract and/or any
other contracts or agreements pertaining to the Tenant Work that are entered
into by Tenant. Landlord shall provide an allowance for the payment of Tenant's
out-of-pocket costs and expenses paid by Tenant to Tenant's Contractor, the
Architect, material suppliers and/or other sources for the material, labor and
services applied to the Tenant Work ("Tenant Costs") in an amount of up to Two
Million Twenty-Nine Thousand Seven Hundred Twenty-Five and No/100 Dollars
($2,029,725.00) ("Construction Allowance"). Provided Tenant is not in default
(beyond any applicable cure period) in the performance of its obligations under
this Lease, Landlord shall pay or credit the Construction Allowance as follows:
(i) twenty percent (20%) of the Tenant Costs not to exceed $405,945.00 shall be
paid directly to Tenant within thirty (30) days after substantial completion of
the Tenant Work; (ii) forty percent (40%) of the Tenant Costs not to exceed
$811,890.00 shall be credited in six (6) equal credits against Base Rent for the
first six (6) complete calendar months from and after the Extended Rent
Commencement Date, and (iii) forty percent (40%) of the Tenant Costs not to
exceed $811,890.00 shall be credited in twelve (12) equal credits against Base
Rent for the seventh (7th) though eighteenth (18th)inclusive, complete calendar
months from and after the Extended Rent Commencement Date. Notwithstanding the
foregoing, Landlord shall not be obligated to pay or credit any portion of the
Construction Allowance until ten (10) business days after Landlord has received
reasonable evidence of Tenant's payment in full of all Tenant Costs, including,
but not limited to copies of all invoices pertaining to the Tenant Work, and
mechanic's lien waivers in form and content reasonably acceptable to Landlord
executed by Tenant's Contractor, Architect and all subcontractors and suppliers
performing any of the Tenant Work. In the event there are any claims in dispute
pertaining to any Tenant Work, Landlord shall not be required to pay or credit
the Construction Allowance unless and until all claims in dispute have been
bonded over to the reasonable satisfaction of Landlord. If necessary in order to
avoid a forfeiture of the Construction Allowance by Tenant, the time periods for
paying or crediting the Construction Allowance set forth in clauses (i) through
(iii) above will be extended in order to permit Tenant to satisfy the conditions
precedent to Landlord's obligation to pay or credit the Construction Allowance
as such conditions are set forth in this subparagraph 3(f). From time to time
during the performance of the Tenant Work, Tenant may request that Landlord
review and approve evidence.of Tenant's payment of Tenant Costs, including
without limitation review of invoices and mechanic's lien waivers, and in that
event Landlord will promptly advise Tenant in writing of its approval or
disapproval, and the specific reasons for any disapproval will be stated in
Landlord's response. The Construction Allowance may only be used for Tenant
Costs. Tenant shall be permitted to include within Tenant Costs up to $405,945
of out-of-pocket costs and expenses paid by Tenant for (i) space planning the
Premises, (ii) installation of telecommunication and data cabling at the
Premises, and (iii) moving Tenant's furniture, equipment and other personal
property into the Premises.
(b)Subparagraph 3(g) of the Lease is hereby deleted in the entirety and replaced
with the following:
(g)    Delivery of Possession of Premises. Landlord shall cause all of the
Premises to be delivered to Tenant for ( purposes of commencing the completion
of the Tenant Work as soon as practicable, and the date of such delivery shall
be referred to herein as the "Delivery Date". Tenant's rights and obligations
hereunder with respect to the Premises, including, but not




2

--------------------------------------------------------------------------------






limited to, its obligations to pay the Base Rent, the Tax Adjustment and the
Operating Expense Adjustment attributable to the Premises shall not commence
until that date (the "Extended Rent Commencement Date") that is the earlier of
(i) six (6) months after substantial completion of Tenant's Work, provided that
if substantial completion of Tenant's Work does not occur within three (3)
months after the Delivery Date solely as a result of Landlord Delay or Force
Majeure delay, the occurrence of the Extended Rent Commencement Day will be
postponed for one (1) day for each day completion of the Tenant Work has been
delayed solely due to either a Landlord Delay or Force Majeure Delay and (ii)
six (6) months after the date on which Tenant occupies any portion of the
Premises for purposes of conducting its business operations. If the Delivery
Date docs not occur on or before March 1, 2003, then Tenant shall have, as its
sole remedy for Landlord's failure to deliver the Premises, the right to
terminate this Lease provided written notice of Tenant's election to terminate
is given to Landlord on or before March 15, 2003. Notwithstanding the foregoing
provisions of this subparagraph 3(g), in the event the date of substantial
completion of the Tenant Work occurs after December 16, 2002, but on or before
February 28, 2003, then the Extended Rent Commencement Date shall be deemed to
be that date which is the earlier of (i) six.(6) months after the date on which
Tenant occupies any portion of the Premises for purposes of conducting its
business operations and (ii) September 1, 2003.
3.Three (3) Month Extension Option and Holdover. Landlord and Tenant agree that
if Tenant properly exercises the First Renewal option and/or the Second Renewal
option as provided in Paragraph 30 of the Lease, then Tenant shall not be
permitted to extend the Original Term or the First Renewal Term, as applicable,
for the 3-Month Extension Term by virtue of the 3-Month Extension Option.
4.Hazardous Materials. Subparagraph 26(o)(i) of the Lease is hereby deleted in
its entirety and replaced with the following:
(o)Hazardous Materials.
(i)The Landlord hereby represents that to the best of its knowledge, no
Hazardous Materials (as defined below) are located in violation of applicable
law within the Building or Parking Garage. In the event that Hazardous Materials
arc located in the Building or Parking Garage not as a result of Tenant's acts,
omissions or negligence, and any action is required to be taken under any
Environmental Law (hereinafter defined), then Landlord upon becoming aware
thereof will promptly give written notice to Tenant that identifies the
Hazardous Materials and the actions required to be taken and Landlord will take
such action mandated by applicable law to bring the Building and Parking Garage
into material compliance with applicable Environmental Laws within thirty (30)
days or such longer period of time as is reasonably necessary after the
requirement arises and will provide reasonable evidence of such compliance to
the Tenant; provided, however, in the event such compliance or registration
cannot reasonably be completed or obtained within such thirty (30) days, the
Landlord will not be in default hereunder provided the Landlord commences such
corrective action within said thirty (30) days and diligently pursues the same
to completion. Notwithstanding the foregoing, in the event the presence of
Hazardous Substances (for reasons other than the violation of Tenant's covenants
under subparagraph 26(o)(ii)) renders all or any portion of the Premises
untenantable for seven (7) consecutive business days, then Rent payable
hereunder shall abate commencing on the eighth (8th) business day of such
untenantability in whole (if the entire Premises is untenantable) or in part (if
only a portion of the Premises is untenantable) until the Premises are
tenantable. For purposes of this subparagraph 26(o)(i),[A] in the event that
more than seventy-five percent (75%) of any floor included in the Premises is
untenantable, it shall be deemed that the entire floor is untenantable, but if
more than fifty percent (50%) of any floor is included in the Premises is
untenantable and Tenant is therefore unable to use the balance of such floor,
then it shall be deemed that the entire floor is untenantable; and [B] if more
than seventy-five percent (75%) of the Premises is untenantable, then all of the


3

--------------------------------------------------------------------------------





Premises will be deemed untenantable. If the period of untenantability shall
continue for one hundred twenty (120) days, then Tenant, by notice to Landlord
prior to the end of the period of untenantability may.terminate this Lease.
5.Parking Agreement. In the event that the Delivery Date does not occur by
November 4, 2002, and Tenant does not commence the operation of its business
from any portion of the Premises prior to March 1, 2003, then Exhibit D to the
Lease (the "Parking Agreement") shall be amended hereby to provide that (a) the
monthly rental rate for unreserved Initial Parking Spaces shall be $85.00 per
parking space during the first two (2) years of the Original Term, $125.00 per
Initial Parking Spaces during the third (3rd) through and including the fifth
(5th) year of the Original Term and thereafter at the monthly rates posted from
time to time by the Operator; provided, however, that such rates shall not
increase by more than five percent (5%) per annum on a cumulative basis based on
the rate in the fifth year of the Lease in the amount of $125.00; and (b) the
monthly rental rate for reserved Initial Parking Spaces shall be $100.00 per
Initial Parking Space during the first two (2) years of the Original Tenn,
$185.00 per Initial Parking Spaces during the third (3rd) through and including
the fifth (5th) years of the Original Term and thereafter at the monthly rates
posted from time to time by the Operator; provided, however, that such rates
shall not increase by more than five percent (5%) per annum on a cumulative
basis based on the rate in the fifth year of the Lease in the amount of $185.00.
If Landlord delivers the Premises-to Tenant for purposes of commencing the
completion of the Tenant Work on or before November 4, 2002, or if Tenant
substantially completes the Tenant Work on or before December 16, 2002, then the
Parking Agreement shall be and remain in the form set forth on Exhibit D to the
Lease, without the modifications set forth in this paragraph.
6.Irrevocable Offer. This First Amendment shall have no force and effect until
(a) itis executed and delivered by Tenant to Landlord and (b) it is fully
reviewed and executed by Landlord; provided, however, that except as stated
below, upon execution of this First Amendment by Tenant and delivery to
Landlord, such execution and delivery by.Tenant shall, for valuable
consideration the receipt of which is hereby acknowledged, constitute an offer
by Tenant to modify the Lease upon the terms and conditions set forth herein
(which offer shall be irrevocable until September 18, 2002). By execution of
this instrument, Tenant does not waive its right to require Landlord to deliver
to Tenant with the mutually signed Lease and First Amendment, the executed
Nondisturbance Agreements referred to in Paragraph 18(a) of the Lease.
7.Real Estate Broker. Landlord and Tenant acknowledge and agree that: (i)
Landlord has been represented in connection with this First Amendment by Agent
as Landlord's agent and by Garth R. D. Tait, Broker, Ltd. ("Tait") as Landlord's
subagent, and (ii) Tenant has been represented in connection with this First
Amendment by The Staubach Company (Barry Dorfman, Joe Hollister and Ken Gooden)
("Staubach") as Tenant's agent. Tenant agrees to indemnify, defend and hold
Landlord harmless from and against any claims, for a commission or other
compensation in connection with this First Amendment, made by any broker or
finder (other than Agent, Tait and Staubach) who claim to have dealt with or
communicated to Tenant in connection with this First Amendment provided that
Landlord has not in fact retained such broker or finder. Landlord agrees to pay
Agent, Tait and Staubach pursuant to the terms of separate agreements, for their
services rendered in connection with this First Amendment, and agrees to
indemnify, defend and hold Tenant harmless from and against any claims, for a
commission or other compensation in connection with this First Amendment, made
by any broker or finder who claim to have dealt with or communicated to Landlord
in connection with this First Amendment provided that Tenant has not in fact
retained such broker or finder.
8.Binding Effect. This First Amendment becomes effective only upon the execution
by Landlord and Tenant.
9.Conflict. If there is any conflict between the terms and provisions of this
First Amendment and the terms and provisions of the Lease, the terms and
provisions of this First Amendment shall govern. Except as herein specifically
set forth, all of the provisions of the Lease shall remain in full force and
effect and be binding upon the parties hereto.
10.Definitions. All capitalized terms used herein, but not defined herein, shall
have the same meanings given to such terms in the Lease unless otherwise
indicated.
11.Reaffirmation of Lease Terms. Tenant and Landlord agree that the terms,
covenants and conditions of the Lease shall remain and continue in full force
and effect as amended herein. If


4

--------------------------------------------------------------------------------





there is any conflict between the terms and provisions of this First Amendment
and the terms and provisions of the Lease, the terms and provisions of this
First Amendment shall govern.
12.Governing Law. The governing law of this First Amendment and all provisions
hereunder shall be governed by and construed in accordance with the laws of the
State of Colorado.
13.Complete Agreement. This First Amendment contains all agreements,
understandings and arrangements between the parties hereto with regard to the
matters described herein.
14.Benefit. Subject to the limitations on Tenant's assignment and subleasing
provided in the Lease, this First Amendment shall inure to the benefit of and be
binding upon the parties hereto and their respective successors and assigns.
15.Counterparts. This First Amendment may be executed in two (2) or more
counterparts, each of which shall be deemed an original, but all of which shall
constitute one and the same agreement.

IN WITNESS WHEREOF, Landlord and Tenant have duly executed this First Amendment
to Lease as of the date set forth above.
 
 
LANDLORD:
 
 
 
 
 
DENVER-STELLAR ASSOCIATES LIMITED
PARTNERSHIP, a Delaware limited partnership
 
 
 
 
 
By: ARC Denver, L.L.C., a Delaware
limited liability company, its general partners
 
 
 
 
 
By: ARC Denver, Inc., a Delaware
corporation, its manager
 
 
 
Date:_________________
 
By: /s/ David G. Marshall
David G. Marshall, President
 
 
 
 
 
 
 
 
TENANT:
 
 
 
 
 
WESTERN GAS RESOURCES, INC., a Delaware
corporation
 
 
 
Date:Sept. 11, 2002
 
By: /s/ John C. Walter
Executive Vice President (Title)
 
 
 
 
 
 
 
 
 





5